Citation Nr: 1535911	
Decision Date: 08/21/15    Archive Date: 08/31/15

DOCKET NO.  13-29 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to July 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which continued a denial of service connection for PTSD because the evidence submitted was not new and material.  

In an October 2013 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge; however, in December 2013 he withdrew his hearing request.

The Board acknowledges that in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims held that when the Veteran specifically requests service connection for PTSD, but the medical record includes other psychiatric diagnoses, the claim may not be narrowly construed as only a PTSD claim, and should be considered as a claim for a psychiatric disorder.  In this case, the medical evidence of record reflects that the Veteran has been diagnosed with bipolar disorder and rule-out anxiety disorder.  Accordingly, the issue has been recharacterized as reflected on the title page.

The issue(s) of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The claim to reopen service connection for PTSD was denied in a March 2004 rating decision.  The Veteran appealed the decision and an August 2006 Board decision found that no new and material evidence was received and denied the appeal.  In August 2009, the U.S. Court of Appeals for Veterans Claims (Court) affirmed the August 2006 Board decision.
 
2.  The evidence received since the August 2006 Board decision is new in that it is not cumulative and was not previously considered by decision makers.  The evidence is also material because it raises a reasonable possibility of substantiating the Veteran's claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim for service connection for an acquired psychiatric disorder.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105 (West 2014); 38 C.F.R. § 3.156, 3.159, 20.1103 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Prior unappealed rating decisions may not be reopened absent the submission of new and material evidence warranting revision of the previous decision.  38 U.S.C.A § 5108; 38 C.F.R. § 3.156.  "New" evidence means evidence "not previously submitted to agency decisionmakers."  "Material" evidence means "evidence that, by itself or when considered with previous evidence of record, related to an unestablished fact necessary to substantiate the claim."  38 C.F.R. § 3.156(a).  

Material evidence is: (1) evidence on an element where the claimant initially failed to submit any competent evidence; (2) evidence on an element where the previously submitted evidence was found to be insufficient; (3) evidence on an element where the appellant did not have to submit evidence until a decision of the Secretary determined that an evidentiary presumption had been rebutted; or (4) some combination or variation of the above three situations.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In order to be "new and material" evidence, the evidence must not be cumulative or redundant, and "must raise a reasonable possibility of substantiating the claim," which has been found to be enabling, not preclusive.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1991).

Historically, the Veteran first initiated a claim for service connection for PTSD in April 1999.  The claim was denied in an August 1999 rating decision because the Veteran did not have a diagnosis of PTSD.  The denial was confirmed and continued by an August 2000 rating decision and a November 2001 rating decision, as the Veteran did not have a diagnosis of PTSD and the claimed stressors could not be verified.  In June 2003, the Veteran filed a claim to reopen the issue of entitlement to service connection for PTSD.  A March 2004 rating decision denied reopening the claim because the evidence submitted was not new and material; there was still no evidence of a current diagnosis of PTSD, and the claimed stressors could not be verified.  The Veteran appealed the March 2004 decision to the Board.  In August 2006, the Board denied the appeal on the basis that the evidence was not new and material.  The Veteran appealed the Board decision to the Court, which affirmed the Board decision August 2009.  As such, the August 2006 Board decision became final.

Because the August 2006 rating decision is final, the Veteran's claim for service connection for an acquired psychiatric disorder may be reopened only if new and material evidence has been secured or presented since the last final rating decisions.  38 U.S.C.A. § 7104(b); see Glynn v. Brown, 6 Vet. App. 523, 527 (1994).

Since the August 2006 Board decision, treatment records from the Virginia Department of Corrections and a July 2011 VA treatment record have been associated with the claims file.  The Veteran also submitted a lay statement from T.R. and revised stressor statements.  This evidence is new, in that it was not previously of record.  The newly-submitted evidence is also material.  Specifically, the revised stressor statements indicate different dates in which the claimed stressors occurred, and treatment records indicate diagnoses of PTSD and bipolar disorder.  

The evidence received since the August 2006 Board decision suggests that the Veteran has a current psychiatric disorder and provides information necessary to verify the claimed stressors.  Thus, presumed credible, the additional evidence relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  Accordingly, the Board finds that the application to reopen is granted.

Finally, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In this case, because the Board is reopening the claim for service connection, VA's duties to notify and assist claimants need not be further discussed.  See 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159.


ORDER

New and material evidence having been received, the claim for service connection for an acquired psychiatric disorder is reopened.


REMAND

Review of the record reflects that further development is warranted to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran asserts that he has PTSD due to two stressor events.  He states that the first stressor occurred between September 30, 1971 and November 30, 1971 during basic training in Texas, in which he witnessed Airman B. get choked by a training instructor, Sergeant R.  The Veteran states that the second stressor occurred between May 1, 1974 and July 13, 1974 the Korat Royal Air Force Base in Thailand, in which he witnessed a group of Thai men attack and stab an Airman.  See the August 2011 stressor statement; July 2014 statements.

In September 2013, the RO concluded that there was no evidence to substantiate either of the Veteran's claims.  The RO noted that although the Veteran did not state that Airman B. died, a search of the National Archives was negative for the death of anyone named B. during the month of September 1971.  The RO also noted that the Veteran did not provide any corroborating evidence to substantiate his claim that he witnessed a stabbing in Thailand; he provided no names and did not provide enough information to warrant a detailed search.  However, the Veteran has since provided new information regarding the dates of the claimed stressors.  As such, a remand is necessary to attempt verification of the stressors based on the new date information.

Moreover, as indicated above, the evidence shows various potential diagnoses including bipolar disorder, depression not otherwise specified (NOS), and anxiety disorder NOS, in addition to the diagnosis of PTSD and/or rule-out PTSD, which the RO did not consider as a subject of the broader issue of service connection for an acquired psychiatric.  See Clemons v. Shinseki, supra.  Thus, the Veteran should be scheduled for a VA psychiatric disorders examination to determine the nature and etiology of any current psychiatric disorders.

Finally, the RO should also obtain copies of any outstanding treatment records from the VA Healthcare System from the time periods prior to April 2000 and since February 2007.  VA has a duty to seek these records.  38 U.S.C.A. § 5103A(b)(1).

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the VA healthcare system all outstanding, pertinent records of evaluation and/or treatment of the Veteran from prior to April 2000 and since February 2007.  All records/responses received should be associated with the claims file.  

2.  Take any necessary steps to verify the stressor information, including contacting the JSRRC, NARA, NPRC, or other appropriate agency.  The agencies contacted should provide any available information, to include unit records that might corroborate the Veteran's alleged in-service stressors from his period of active military service.  Any additional action necessary for independent verification of the particular alleged stressors, including follow-up action requested by the contacted entity, should be accomplished.  If the search for corroborating information leads to negative results, the RO/AMC must notify the Veteran and his representative of this fact, explain the efforts taken to obtain this information, and describe any further action to be taken.

3.  After completing the above development, schedule the Veteran for a VA psychiatric examination to determine the current nature and likely etiology of any diagnosed acquired psychiatric disorder.  The entire claims file, including a copy of this REMAND, must be reviewed by the examiner in conjunction with the examination.  All indicated studies, tests, and evaluations deemed necessary should be performed.  

If, and only if, there is a corroborated stressor, the examiner should provide an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that any diagnosis of PTSD is based upon that stressor.

For any diagnosed acquired psychiatric disorders other than PTSD, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed acquired psychiatric disability was incurred in or aggravated by military service.

A thorough rationale should be provided for all opinions expressed.

4.  After completing all indicated development, and any additional development deemed necessary, readjudicate the claim in light of all the evidence of record.  If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


